Citation Nr: 1813075	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  08-20 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to September 1969, which included service in the Republic of Vietnam.  The Veteran died in December 2004 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal of September 2005 and August 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2012, the Board denied the claim for entitlement to service connection for the cause of the Veteran's death.  Thereafter, the appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 Joint Motion for Remand (JMR), the Secretary of VA and the appellant (the parties)  moved the Court to vacate the November 2012 decision.  The Court granted the JMR in a September 2013 Order.  

In May 2014, the Board remanded this issue, in light of the findings in the September 2013 JMR, for further development.  In March 2017, the Veteran's representative submitted additional evidence with a waiver of initial RO consideration.





FINDINGS OF FACT

1.  The Veteran died in December 2004, and the death certificate documents the underlying cause of his death as cirrhosis of the liver, which led to liver failure, which in turn led to the immediate cause of death, pneumonia.

2.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), residuals of a low back injury, and residuals of shell fragment wounds of the left shoulder, left chest, and right knee.

3.  The cause of the Veteran's death is not reasonably shown to be related to service or a service-connected disability.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2017); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342   (2007).  Generally, section 5103(a) notice for a DIC case must include:  (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. 

By letters dated in January 2005 and August 2009, the appellant was notified of the evidence necessary to substantiate her claim.  She was told what information she needed to provide, and what information and evidence that VA would attempt to obtain, and was provided some of the notice required by Hupp.  In her pursuit of the claim, the appellant has demonstrated her actual knowledge of every element cited by Hupp; accordingly, remand for Hupp-compliant notice would present no benefit to the appellant and is not required at this point.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records (STRs), post service treatment records, and death certificate have been obtained.  Pursuant to the September 2013 JMR and May 2014 Board remand additional medical opinions by a VA psychologist and psychiatrist were obtained in December 2016 and January 2017 respectively, and findings from these opinions are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim, and no further assistance to develop evidence is required.  

As indicated, the appellant was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  Moreover, the appellant as not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

As VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II.  Analysis

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  See 38 U.S.C. § 1310 (2012); see also 38 C.F.R. § 3.312 (2017).  A service-connected disability is considered the "principal" cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principal cause.  38 C.F.R § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  Id.

The Veteran died in December 2004, and his death certificate documents his underlying cause of death as cirrhosis of the liver which led to liver failure, which in turn led to his immediate cause of death, pneumonia.  The appellant asserts that the Veteran's cirrhosis of the liver, which ultimately resulted in his death, was related to his service connected PTSD, as she contends that he developed his long standing history of alcohol abuse in an attempt to self-medicate his PTSD symptoms.

The appellant's contention, essentially, is that the cause of the Veteran's death, alcoholism that led to cirrhosis of the liver, was secondary to his service-connected PTSD.  The appellant has not argued, and the evidence does not otherwise suggest, that cirrhosis was incurred in service or is otherwise directly related to service. See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).  Except as provided in 38 C.F.R. § 3.300 (c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (2017).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310 (b) (2017).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439   (1995). 

In an August 2006 VA opinion, the psychologist indicated that he reviewed the Veteran's entire file.  He indicated that the Veteran suffered from alcohol addiction, not merely abuse.  It was his professional opinion that there was insufficient scientific evidence to state that a person's alcohol or substance abuse or dependence was directly caused by any single circumstance, including PTSD.  He noted that substance abuse certainly commonly occurs at the same time as PTSD, however the concomitant occurrence of substance abuse and PTSD does not equate to one causing the other.  He stated that substance dependence is a separate pathology with many causes which cannot specifically be attributed to PTSD.  He concluded that it was therefore not likely that the Veteran's alcohol dependence is a direct result of PTSD. 

In an October 2006 VA opinion, the endocrinologist noted, in part, that the Veteran died of complications of chronic advanced liver failure secondary to alcoholic liver disease/cirrhosis and chronic advanced hepatitis C.  She noted that it was not likely that the Veteran's alcohol abuse was caused by his PTSD.  Further, the examiner found that the end-stage liver disease was due to both chronic alcoholic liver disease/cirrhosis and non-service connected hepatitis C.

As noted, in the September 2013 JMR, the parties determined that the Board's 2012 decision should be vacated as it did not comply with the holding in a 2013 Court decision, El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Specifically, the parties found that the Board relied on medical opinions that did not consider whether the Veteran's service-connected PTSD aggravated his non-service-connected alcohol abuse or discuss, whether the "non-service connected cirrhosis was aggravated to the degree that it contributed substantially or materially to the production of death, combined to cause death, or aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c).  
In May 2014, the Board remanded this issue, in light of the findings in the September 2013 JMR, for further development.  Pursuant to the May 2014 remand, additional opinions were obtained in December 2016 and January 2017.

In the December 2016 VA opinion, the psychologist indicated the service-connected PTSD did not cause the alcohol abuse.  He reasoned that there are a number of factors scientifically known to predict the development of substance abuse that were present in the Veteran's history, in addition to having experienced combat and having a diagnosis of PTSD.  He noted that factors include military service itself, male gender, experiencing child abuse, witnessing domestic violence, having a parental history of alcoholism (i.e., as a genetic factor), growing up in a home with substance abuse, growing up in a family where mental health issues are present, and having criminal behavior in the home during childhood (i.e., the police were involved when someone was injured in a domestic violence incident).  Therefore, it is not scientifically possible to single out just one of these multiple factors as a proximate cause of the Veteran's alcohol use disorder.

Relevant to whether or not it was as likely as not the service-connected PTSD aggravated the alcohol abuse, the psychologist indicated that an opinion as to this question would require him to resort to mere speculation.  He reasoned that in order to determine if there was aggravation, he would first be required to describe the baseline level of severity.  He noted in this case, the baseline level of severity cannot be determined.  He indicated that the preponderance of the evidence reflects that the Veteran started drinking prior to enlistment, but the extent of his pre-military substance use is not found in any evidence of record.  He indicated that although alcohol use problems were not disclosed on the entrance exam, the Veteran's own statement to his doctor indicated that he began drinking at age 17, which was two years prior to enlistment.  Furthermore, the examiner observed, that the Veteran told a VA provider on December 30, 1996 that he had a "long-term history of alcohol and marijuana use since 1965," i.e., prior to enlistment in 1966 and several years before he went to Vietnam.  
The examiner indicated, however, that even if a baseline severity could be established, the question of whether PTSD aggravated the substance abuse is questionable, given the Veteran's own statement in December 1996 that his substance abuse "had been a severe problem since 1985," which was 16 years after military discharge and seven years before any documentation of a diagnosis of PTSD.  He stated that early onset of alcohol use results in a higher likelihood of alcohol dependence (Sartor et al, 2007), a condition that is by its nature progressive.

In the January 2017 opinion the VA psychiatrist addressed the issue of whether medications taken for his PTSD caused the cirrhosis, or aggravated the cirrhosis to the degree that it contributed materially or substantially to his death, caused his death, or aided or lent assistance to his death.  Based on the file review, she noted that the medications taken for PTSD were not the cause of the cirrhosis or the cause of an exacerbation of cirrhosis.  Her reasoning included, that the VA records reflect that the Veteran's noncompliance with treatment and sporadic use of medication with lengthy periods of being off psychiatric medications entirely.  She noted that such observation made it less likely that he had the kind of exposure to hepatic toxic drugs that could attribute to his cirrhosis.  Indeed the examiner indicated that VA treatment records reflect no psychiatric medications after February 2003 with worsening of the cirrhosis, mental status, hepatic encephalopathy and ascites after the point and to the point the Veteran was assessed for a liver transplant.  The examiner stated that since all of these conditions are notoriously adverse consequences to chronic severe alcohol abuse, the Veteran's alcohol abuse itself is the more likely cause of his worsening medical condition rather than the unlikely possibility that psychiatric medications, which she reiterated were not even consistently used, would be the cause of his cirrhosis or exacerbation of cirrhosis.  

In March 2017, the Veteran's attorney submitted additional evidence.  He asserted, in part, that the opinions failed to adequately weigh the predisposing factors and submitted medical treatises which supported the appellant's argument that alcoholism could be aggravated by PTSD.  
Based on the foregoing, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  In this regard, the Board places great probative weight on the VA examiners' opinions (i.e., August 2006, October 2006, December 2016, January 2017) that found, in part, it was not likely the Veteran's service-connected PTSD aggravated his non-service-connected alcohol abuse; or the non-service connected cirrhosis was aggravated to the degree that it contributed substantially or materially to the production of death, combined to cause death, or aided or lent assistance to the production of death.  Collectively, these opinions had clear conclusions and supporting data, as well as reasoned medical explanations connecting the conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The record reflects a history of mental health diagnoses, including PTSD.  The fact that PTSD has been associated with service has been established, and was reflected in the award of service connection.  The appellant is certainty capable commenting on the Veteran's behavior over the years, and to the extent that such behavior is capable of lay observation, her statements are probative in describing it.  Layno v. Brown, 6 Vet. App. 465 (1994).  She contends, however, that the Veteran's PTSD caused or aggravated his alcohol abuse which in turn aggravated his cirrhosis which caused his death.  Indeed, in several statements, to include her testimony the appellant contends that the Veteran would drink due to his PTSD and drink alcohol to forget his flashbacks and memories he had also due to PTSD.  This, she argues, really contributed to his health problems which lead to his death.  The appellant does not possess the necessary medical expertise to assert to that the Veteran's alcohol consumption is related to the service-connected PTSD and therefore contributed materially to his death.  The assertion that his alcohol abuse was caused or aggravated to service-connected PTSD, is a conclusion of a complex medical nature, well beyond her lay expertise. 

The appellant's representative submitted arguments that attempt to refute the examination opinions, to include the medical literature the examiner's relied on.  Further, included in the representative's argument are studies he addressed.  

The Board has considered the argument and medical references submitted, but find that it is of only limited value.  The subject of such literature is sufficiently similar to the issue on appeal, however, generic information from a medical journal, treatise, or website is too "general and inconclusive" to establish a medical nexus to a disease or injury on its own.  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  A medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks, 12 Vet. App. at 316-17.  Here, no such medical opinion has been submitted along with the argument.  Further, there is no indication that the appellant's representative possesses the necessary medical expertise to offer an opinion.  As a result the submitted argument carries only minimal probative weight for the purposes of establishing a nexus between the relationship of PTSD and alcohol abuse.  

The Board is left without substantially probative evidence linking any service-connected disability to the Veteran's death.  Rather, the evidence clearly shows that the Veteran's underlying cause of his death was cirrhosis of the liver, which led to liver failure, which in turn led to the immediate cause of death, pneumonia.  Without any evidence credibly showing one or more of the foregoing being related to service or a service-connected disability, the claim must be denied.



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


